 METROPOLITAN(b)Preserve and, upon request,make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecurityrecords, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due and allother rights under the terms of this Order.(c)Post at its plant in Columbus,Georgia, copies of theattached noticemarked"Appendix."eCopies of saidnotice, to be furnishedby theRegional Director forRegion 10, after being duly signedby theRespondent'sauthorized representative,shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced,or covered by any other material.(d)Notify theRegionalDirector for Region 10, inwriting,within 20 days from the date of receipt of thisDecision,what steps the Respondent has taken to complyherewith.76 In the event that this RecommendedOrder is adopted by theBoard,the words"a Decision andOrder" shallbe substituted forthe words"the RecommendedOrder of a TrialExaminer" in thenotice. In the further event that the Board'sOrder is enforced bya decree of a United StatesCourt of Appeals,the words"a Decreeof the UnitedStates Courtof AppealsEnforcing an Order" shallbe substituted for the words "a Decision and Order."I In the event that this RecommendedOrder is adopted by theBoard, this provision shall be modified to read:"Notify saidRegional Director,in writing,within 10 days from the date of thisOrder,what steps Respondent has taken tocomply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discourage membership in oractivitiesonbehalf of United Steelworkers ofAmerica, AFL-CIO, or any labororganization bydischarging our employees or in any other mannerdiscriminating against them or any of them in regardto their hire or tenure of employment or any term orcondition of employment.WE WILL NOT interrogate our employees withregard to their union sympathies or activities orthreaten them with reprisals in a manner constitutinginterference,coercion,and restraint in violation ofSection 8(a)(1) of the Act.WE WILL NOT in any like or similar mannerinterfere with,restrain,or coerce our employees inthe exercise of their right to self-organization, tobargain collectively through representatives of theirchoosing,and to engage in concerted activities for thepurpose of collective bargaining or mutual aid orprotection as guaranteed in Section7 of the Act or torefrain from any or all such activities.WE WILL offerto Orwen GlynEarnest and WilliamHorace Dowdney immediate and full reinstatement totheir former or substantially equivalent positionswithout prejudice to their seniority or other rights andLIFE INS. CO.579privilegesand make them whole for any loss of paywhich they may have suffered by reason of ourdiscrimination against them.PASCOE STEELCORPORATION(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employees, ifpresently serving in the Armed Forces of the United Statesof their right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and ServiceAct, asamended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they maycommunicatedirectly with the Board's Regional Office, 528 Peachtree-SeventhBuilding,50 Seventh Street N.E.,Atlanta,Georgia 30323, Telephone 526-5760.Metropolitan Life Insurance CompanyandInternationalUnionofOperatingEngineers,Locals 30-A, 30-B, and 30-C,AFL-CIO.Case 2-CA-11112.March 23,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNUpon a charge filed by International Union ofOperating Engineers, Locals 30-A, 30-B, and 30-C,AFL-CIO, - herein called the Union, the GeneralCounsel for the National Labor Relations Board, bytheRegionalDirector forRegion 2, issued acomplaint and notice of hearing dated October 25,1966,amendedNovember 9,1966,againstMetropolitan Life Insurance Company, herein calledthe Respondent,allegingthat the Respondent hadengaged in and was engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1)and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, amendment to the complaint, and noticeof hearing were duly served upon the Respondentand the Union.With respect to the unfair labor practices, thecomplaintalleges,in substance, that on or aboutJuly 28, 1966, the Union was duly certified by theBoard'astheexclusivecollective-bargainingrepresentative of Respondent's employees in theunit found appropriate by the Board, and that, sinceICertification of representative issued July 28, 1966, in Case2-RC-14011(not published in NLRB volumes).295-269 0-69-38163 NLRB No. 71 580DECISIONSOF NATIONALLABOR RELATIONS BOARDon or about September 15, 1966, and at all timesthereafter, Respondent has refused to recognize orbargain with the Union as such exclusive bargainingrepresentative, although the Union had requested itto do so. On November 18, 1966, Respondent fileditsanswer, admitting in part, and denying in part,the allegations of the complaint, and requesting thatthe complaint be dismissed.On November 30, 1966, the General Counsel filedwith the Board a motion for summary judgment andjudgment on the pleadings requesting, in view of theadmissions contained in the Respondent's answer,that the allegations of the complaint be found to betrue, and that the Board make findings of fact andconclusions of law in conformity with the allegationsof the complaint. On December 6, 1966, the Boardissued an order transferring case to the Board and anoticetoshow cause.On January 9, 1967,Respondent filed with the Board an opposition tomotion for summary judgment and judgment on thepleadings.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its opposition to motion for summary judgmentand judgment on the pleadings, Respondentcontends, in effect, that Section 10(c) of the Actrequires a hearing in the litigation of unfair laborpractices, and reserves its right to make suchargument at a later time. This contention is withoutmerit. The Respondent's answer to the complaintand its opposition to General Counsel's motion forsummary judgment and judgment on the pleadingsestablish that the Respondent is seeking to relitigatemattersdecidedby the Board in the priorrepresentation proceeding.The record before us establishes that onSeptember 20, 1965, following a hearing on July 28and August 9, 1965, the Regional Director forRegion 2 of the National Labor Relations Boardissued a Decision and Direction of Election in Case2-RC-14011. The Union thereafter filed a requestfor review with the Board, in which it challenged theRegionalDirector'sdeterminationthatwatchengineers and assistant air-conditioning engineersareexcluded from the unit because they aresupervisors.BytelegraphicorderdatedNovember 5, 1965, the Board granted review andstayed the election. On June 22, 1966, the Boardissued its Decision on Review in which it found thatthewatchengineersand the assistant air-conditioning engineers are not supervisors, includedthem in the unit found appropriate by the RegionalDirector, and remanded the case to the RegionalDirector for Region 2 for the purpose of conductingan election.On July 20, 1966, following an election among theRespondent's employees in the appropriate unit, amajoritydesignatedtheUnionastheirrepresentativeforthepurposeofcollectivebargaining. On or about July 28, 1966, the RegionalDirector for Region 2 certified the Union as therepresentative of the employees in the appropriateunit.Respondent admits in its answer to the complaintthat the Petitioner has requested it to bargaincollectively for the employees in the unit foundappropriate by the Board and that Respondent hasrefused to bargain with the Unionas therepresentative of the said employees. It alleges as anaffirmativedefense that the Board's decisionoverruling the Regional Director's finding that theassistantair-conditioningengineersandwatchengineers were supervisors within the meaning ofthe Act, thereby finding that their inclusion in theunit requested by the Union was proper, is arbitraryand capricious, and not supported by substantialevidence in the record.In the absence of newly discovered or previouslyunavailable evidence, issues which were or couldhavebeen raised in a related representationproceeding may not be relitigated in an unfair laborpractice proceeding.2 Admittedly, the issues whichRespondent seeks to raise in the instant proceedingrelate to the correctness of the Board's disposition ofthe supervisory issues presented in the relatedrepresentation proceeding. There is no allegationthatspecialcircumstances exist herein whichrequire the Board to reexamine the determinationwhich it made in the representation proceeding.Inasmuch as the Respondent has already litigatedthese issues, it has not raised any issue which isproperly triable in the instant unfair labor practiceproceeding.Allmaterial issues thus having been decided bytheBoard or admitted in the answer to thecomplaint, there are no matters requiring a hearingbefore a Trial Examiner. Accordingly, the GeneralCounsel'smotion for summary judgment andjudgment on the pleadings is granted. On the basisof the record before it, the Board makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized and existing by1Pittsburgh Plate Glass Co v N L R B,313 U S 146,Collins& Atkman Corporation,160 NLRB 1750,United States RubberCompany, 155NLRB 1298 METROPOLITAN LIFE INS. CO.virtue of the laws of the State of New York, and isengaged in the sale of various forms of insurance.During the past year, which period is representativeof all material times herein, Respondent derivedgross revenues therefrom in excess of $1 million, ofwhich premiums valued in excess of $50,000 camefrom its policyholders located outside the State ofNew York; and, during this same period,Respondent paid in excess of $1 million in claims topolicyholders and beneficiaries located outside theState of New York.Respondent admits, and we find, that Respondentis,and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of OperatingEngineers,Locals 30-A, 30-B, and 30-C, AFL-CIO, are labororganizationswithin themeaning ofSection 2(5) ofthe Act.III.THEUNFAIRLABORPRACTICESA. TheRepresentationProceeding1.The unitAt all times material herein the followingemployees of the Respondent have constituted a unitappropriate for collective bargaining within themeaning of the Act:Allassistantwatchengineers,engineerassistants,engineerhelpers, general helpers,and wipers employed in the operating crew ofthe Employer's engineeringdivision,assistantair-conditioningengineers,watch engineers atOne Madison Avenue, New York, New York,excluding operating engineers,air-conditioningengineers,nonoperating crew employees, officeclericalemployees, guards, watchmen, andsupervisors as defined in the Act.2.The certificationOn July 20, 1966, a majority of the employees oftheRespondent in said unit, in a secret electionconducted under the supervision of the RegionalDirector for Region 2, designated the Union as theirrepresentativeforthepurposesofcollectivebargainingwith Respondent; and on July 28, 1966,theRegional Director for Region 2 certified theUnion as the collective-bargainingrepresentative ofthe employeesin said unitand the Union continuesto be such representative.B.The Request to Bargain and the Respondent'sRefusalCommencing on or about September 14, 1966, andcontinuing to date, the Union has requested the581Respondent to bargain collectively with it as theexclusive collective-bargaining representative of alltheemployees in the above-described unit.Commencing on or about September 15, 1966, andcontinuing to date, Respondent did refuse, andcontinues to refuse, to bargain collectively with theUnionastheexclusivecollective-bargainingrepresentative of all the employees in the said unit.Accordingly, we find that the Union was dulycertified as the collective-bargaining representativeof the employees of the Respondent in theappropriateunitdescribed above, and that theUnion,at all timessince July 28, 1966, has been andnow is the exclusive bargaining representative of allthe employees in the aforesaid unit, within themeaning of Section 9(a) of the Act. We further findthatRespondent has, since September 15, 1966,refused to bargain collectively with the Union as theexclusive'bargaining representative of its employeesin the appropriate unit, and that, by such refusal, theRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe acts of the Respondent set forth in section III,above, occurring in connection with its operations asdescribed in section I, above, have a close, intimate,and substantial relation to trade, traffic, andcommerce among the several States, and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that it ceaseand desist therefrom, and, upon request, bargaincollectivelywith the Union as the exclusiverepresentative of all employees in the appropriateunit,and embody in a signed agreement anyunderstanding reached.CONCLUSIONS OF LAW1.Metropolitan LifeInsuranceCompany is anemployerengagedin commerce within themeaningof Section 2(6) and (7) of the Act.2. InternationalUnion of OperatingEngineers,Locals 30-A, 30-B, and 30-C, AFL-CIO, are labororganizationswithin the meaning of Section 2(5) ofthe Act.3.Allassistantwatchengineers,engineerassistants, engineerhelpers, general helpers, andwipers employedin the operatingcrew of theEmployer'sengineeringdivision,assistantair-conditioning engineers,watch engineers at OneMadison Avenue, New York, New York, excluding 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperatingengineers,air-conditioningengineers,nonoperatingcrewemployees,officeclericalemployees, guards, watchmen, and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.On July 28, 1966, and at all times thereafter,the Union has been and is the certified and exclusiverepresentative of all employees in the aforesaidappropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about September 15, 1966,and at all times thereafter, to bargain collectivelywith the Union as the exclusive bargainingrepresentative of all the employees of Respondent inthe appropriate unit, Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6.Bytheaforesaidrefusaltobargain,Respondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing employees in the exercise of the rightsguaranteed to them by Section 7 of the Act, and hasthereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Metropolitan Life Insurance Company, New York,New York, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemployment, with International Union of OperatingEngineers, Locals 30-A, 30-B, and 30-C, AFL-CIO,as the exclusive and duly certified bargainingrepresentative of its employees in the followingappropriate unit:Allassistantwatchengineers,engineerassistants, engineer helpers, general helpers,and wipers employed in the operating crew ofthe Employer's engineering division, assistantair-conditioning engineers, watch engineers atOne Madison Avenue, New York, New York,excluding operating engineers, air-conditioningengineers, nonoperating crew employees, officeclericalemployees, guards, watchmen, andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed to them by Section 7 of theAct.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organizations as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, and otherterms and conditions of employment, and embody ina signed agreement any understanding reached.(b)Post at its New York, New York, offices,copies of the attached notice marked "Appendix."3Copies of saidnotice, to be furnished by theRegional Director for Region 2, after being dulysigned by the Respondent's representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, includingplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 2, inwriting, within 10 days from the date of this Decisionand Order, what steps have been taken to complyherewith.3 In the event that this Order is enforced by a decree of aUnited States Court of Appeals, the words "a Decision andOrder" shall be substituted for the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectivelywithInternationalUnionofOperatingEngineers,Locals 30-A, 30-B, and 30-C,AFL-CIO, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-namedUnionastheexclusiverepresentativeofallemployees in thebargaining unit described below with respect towages, hours, and other terms and conditions ofemployment,andembody in a signedagreement any understanding reached.The bargaining unit is:Allassistantwatch engineers, engineerassistants,engineerhelpers,generalhelpers,andwipersemployed in theoperatingcrewoftheEmployer's SMITH INDUSTRIES, INC.engineeringdivision,assistantair-conditioning engineers,watch engineers atOne MadisonAvenue, New York, NewYork,excluding operating engineers, air-conditioning engineers,nonoperating crewemployees,officeclericalemployees,guards,watchmen,and supervisors asdefined inthe Act.METROPOLITAN LIFEINSURANCE COMPANY(Employer)DatedBy(Representative)(Title)Thisnotice must remain postedfor 60consecutivedays from the dateof posting,and must not bealtered, defaced, or covered by any othermaterial.If employeeshave any question concerning thisnotice or compliance with its provisions,they maycommunicatedirectlywith the Board'sRegionalOffice,FifthFloor,Squibb Building, 745 FifthAvenue, New York, New York 10022, TelephonePL 1-5500,Extension 852.Smith Industries,Inc.andUnited SteelWorkersofAmerica,AFL-CIO.Case23-CA-2500.March 23,1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS ANDZAGORIAOn January 11, 1967, Trial Examiner Thomas N.Kessel issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDER583Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner and-herebyordersthattheRespondent,SmithIndustries, Inc., Houston, Texas, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISION ON MOTION FORJUDGMENT ON THE PLEADINGSTHOMAS N. KESSEL,Trial Examiner:Upona chargefiledSeptember 13, 1966,by UnitedSteelWorkers ofAmerica,AFL-CIO,herein called the Union, againstSmith Industries,Inc., herein called the Respondent, theGeneral Counsel of the National Labor Relations Board,by theRegionalDirector for Region 23, issued hiscomplaintdatedSeptember 20, 1966,allegingtheRespondent'sviolation of Section 8(a)(5) and (1) of theNational Labor RelationsAct, asamended.The complaintalleged the Union'sselection as exclusive collective-bargaining representative of the Respondent's employeesina secret-ballot election conductedby theRegionalDirectorand its subsequent certification as suchrepresentative by the Board.It further alleged the Union'srequest to the Respondent after certification to bargaincollectively with it for the represented employees and theRespondent'srefusaltohonor this request.TheRespondent'sanswer to the complaint denies theseallegations as well as the allegation that the Union is alabor organization.Following the filing of the answer,the General Counselon October 7, 1966,filed a motion for judgment on thepleadings asserting the absence in the case of any genuinefact issue requiring a hearing to receive evidencenotwithstanding the foregoing denials in the answer.Attached to the motion were certain documents which theGeneral Counsel indicated prove the complaint allegationsdenied by the answer.Thus,the Board's decision, datedAugust 26,1966,inCase23-RC-2646 shows that theUnion is a labor organization,that it won the April?election, and that the Union had been certified as theexclusivecollective-bargainingrepresentativeofanappropriateunitof the Respondent'semployees.ASeptember 8, 1966,letterfrom the Union'sstaffrepresentative to the Respondent's vice president andgeneralmanager refers to the Union's September 2request for recognition and bargaining.The Respondent'sanswering letter,dated September 12, 1966,signed by theaforementionedofficialacknowledges the foregoingrequest and expressly advises "that the Company doesrefuse to recognize and meet with the union for thepurpose of bargaining a labor agreement to cover the unitin question. It is the company's position that the unit hasbeen certified improperly and recognition is declined forthat reason."The foregoing motion was referred for ruling to TrialExaminerCharlesW. Schneiderwho, byorder datedOctober 12,1966, directed the parties hereto to showcause in writing whether or not the motion should begranted.The parties were required to submit briefs orproposed findings with their responses to the order. The163 NLRB No. 93